DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 56-141088 (related Publication JPS596715Y2 published on 03/01/1984) in view of Kurachi 2010/0064572.
In regard to claims 1 and 4, JP 56-141088 discloses a method of trapping an animal, comprising:  inserting a plurality of posts (1) into a ground surface (see Fig. 1 or 7 in Fig. 3), the posts spaced apart from one another; attaching a net structure (see Fig. 1) to the plurality of posts, the net structure having a width that extends between an upper lateral edge (at uppermost 5) and a lower lateral edge (at free edge of 2a in Fig. 1), and a first length (length defined by 5) that extends between a first lengthwise end and a second lengthwise end at the upper lateral edge, and a second length (length defined by free edge of 2a) that extends between the first lengthwise end and the second lengthwise end at the lower lateral edge, wherein second length is less than the first length (free edge of 2a has a smaller length than that defined at 5), the net structure including a net (see Fig. 1 or 3) and an upper cord (uppermost 5), the net having spaced apart members that define openings between the members, the net extending from the upper lateral edge to the lower lateral edge, and extending from the first lengthwise end to the second lengthwise end, and the upper cord attached to the net at the upper lateral edge extending the first length of the net; disposing the net structure in a set configuration (see Fig. 1 or 3), and in the set configuration:  the net structure is closed defining a trap interior region (see Fig. 3); the net structure has a first length at the upper lateral edge and a second length at the lower lateral edge (see Fig. 3), and the first length is greater than the second length (free edge of 2a has a smaller length than that defined at 5); and the net structure has a wall portion (generally walls 2 extending in a vertical plane) disposed above the ground surface and therefore not in contact with the ground surface, and a ground portion (lower portion of 2a contacting ground in Fig. 1 or 7 in Fig. 3) disposed in contact with the ground surface, but does not disclose the posts circumferentially spaced apart from one another, in the set configuration the net structure which is circumferentially closed defining a trap interior region, the net structure has a first circumference at the upper lateral edge and a second circumference at the lower lateral edge, and the first circumference is greater than the second circumference.  Kurachi discloses an animal trap with an enclosure (14) with a pentagonal configuration (see Fig. 1A), and that the enclosure may be any practicable shape and need not be square or rectangular, although such shapes may be formed as desired and that the enclosure is preferably circular or oval with rounded interior corners to prevent the animals from gathering in a corner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the trap of JP 56-141088 such that the posts are circumferentially spaced apart from one another, in the set configuration the net structure which is circumferentially closed defining a trap interior region, the net structure has a first circumference at the upper lateral edge and a second circumference at the lower lateral edge, and the first circumference is greater than the second circumference in view of Kurachi in order to provide an alternative configuration for the net structure to prevent the animals from gathering in a corner or to provide a circular shape for the net structure which can be accommodated in the area of deployment where desired.
In regard to claim 2, JP 56-141088 discloses wherein the ground portion has a width that is about 25% - 40% of the width of the net structure (see Figs. 1-2 wherein net portion 2a is less than 50% of the width of the net structure).
In regard to claims 3 and 4, JP 56-141088 discloses coupling the lower lateral edge (free edge of 2a in Fig. 1) of the net structure to the ground surface with an anchoring device (at least one of posts 1 in the middle and not at the corner in Fig. 1 or 3 serves to couple free edge of 2a to the ground by mounting the entire trap to the ground) in a manner that allows the lower lateral edge to travel vertically up a distance great enough to allow an animal to pass under the net structure and into the interior region of the trap (see snake 6 that has entered the interior region of trap in Fig. 1) and to fall back to the ground surface after the animal has passed under the net structure and into the interior region of the trap (see right occurrence of 2a which has fallen back to the ground ready to admit another snake that is awaiting entry from outside the trap in Fig. 1), and to limit the travel of the lower lateral edge along the ground surface (the at least one of the posts mounts the trap to the ground so as to maintain the position of the trap at the location of deployment).
In regard to claim 5, JP 56-141088 and Kurachi disclose wherein the plurality of anchoring devices are disposed to maintain the trap opening centrally relative to the first circumference (circular enclosure taught by Kurachi) at the upper lateral edge (see Fig. 3 of JP 56-141088).
In regard to claim 7, JP 56-141088 and Kurachi disclose wherein the second circumference (circular enclosure taught by Kurachi) is in a range of 35-90% of the first circumference (circular enclosure taught by Kurachi; see Fig. 3 of JP 56-141088 wherein the second length is less than 90% but more than 35%).
In regard to claim 8, In regard to claim 52, JP 56-141088 and Kurachi disclose placing the flexible upper cord (uppermost 5 of JP 56-141088) in circumferential (circular enclosure taught by Kurachi) tension using a plurality of tensioning structures (upper section of 2 which is fixedly connected to the posts 1 of JP 56-141088), each said tensioning structure of the plurality of tensioning structures configured to cause the upper cord (uppermost 5 of JP 56-141088) to be pulled in a direction having an outwardly radial component, the plurality of tensioning structures collectively placing the upper cord in circumferential tension (the fixed connection of the upper section of 2 to the posts 1 results in tension being placed on uppermost 5 of JP 56-141088).
Claim(s) 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 56-141088 (related Publication JPS596715Y2 published on 03/01/1984) in view of Kurachi 2010/0064572 and Green 2016/0015021 or Irons 2010/0154287.
In regard to claim 9, JP 56-141088 discloses a method of trapping an animal, comprising:  inserting a plurality of posts (1) into a ground surface (see Fig. 1 or 7 in Fig. 3), the posts spaced apart from one another; attaching a collapsible net structure (see Fig. 1 or 3) to the plurality of posts, the collapsible net structure having a width that extends between an upper lateral edge (at uppermost 5) and a lower lateral edge (at free edge of 2a in Fig. 1), and a first length (length defined by 5) that extends between a first lengthwise end and a second lengthwise end at the upper lateral edge, and a second length (length defined by free edge of 2a) that extends between the first lengthwise end and the second lengthwise end at the lower lateral edge, wherein second length is less than the first length (free edge of 2a has a smaller length than that defined at 5), the collapsible net structure including a flexible upper cord (uppermost 5) extending the first length of the net (see Fig. 1 or 3), the net having spaced apart members that define openings between the members, the net extending from the upper lateral edge to the lower lateral edge, and extending from the first lengthwise end to the second lengthwise end, and the upper cord attached to the net at the upper lateral edge extending the first length of the net (see Fig. 1 or 3); placing the flexible upper cord (uppermost 5) in circumferential tension using a plurality of tensioning structures (upper section of 2 which is fixedly connected to the posts 1) to pull the flexible upper cord in a direction having an outward component (fixing of 2 to 1 results in maintaining upright position of the trap with forces that are directed toward the exterior of the trap); disposing the collapsible net in a pre-set configuration wherein at least a portion of the collapsible net is held off the ground to permit at least one passage into and out of an interior region of the trap (any animal that passes under 2a causes 2a to be held off the ground); after an accustomization period, setting the trap with the collapsible net disposed in a closed configuration where the first lengthwise end and the second lengthwise end are disposed proximate each other (see Fig. 3) and the lower lateral edge defines a trap opening (at 2a; see Fig. 3), and in the closed configuration the collapsible net has a first length at the upper lateral edge and a second length at the lower lateral edge, and the first length is greater than the second length (free edge of 2a has a smaller length than that defined at 5), and in the closed configuration the collapsible net has a wall portion (generally walls 2 extending in a vertical plane) disposed above the ground surface and therefore not in contact with the ground surface, and a ground portion (lower portion of 2a contacting ground in Fig. 1 or 7 in Fig. 3) disposed in contact with the ground surface, and the ground portion is gravitationally biased to be in contact with the ground surface (see Fig. 1), and the lower lateral edge of the collapsible net is coupled to the ground surface using a plurality of anchoring devices (two of the middle posts 1 not at the corner in Fig. 1 or 3 serves to couple free edge of 2a to the ground by mounting the entire trap to the ground) configured to allow the at least a portion of the lower lateral edge of the collapsible net to be lifted off of the ground surface a limited distance sufficient for animal ingress through the trap opening (see snake 6 that has entered the interior region of trap in Fig. 1) and to return to the ground surface by gravitational force subsequent to after the animal ingress (see right occurrence of 2a which has fallen back to the ground ready to admit another snake that is awaiting entry from outside the trap in Fig. 1), but does not disclose placing the flexible upper cord in circumferential tension to pull the flexible upper cord in a direction having an outwardly radial component, disposing the collapsible net in a pre-set configuration wherein at least circumferential portion of the collapsible net is held off the ground, or in the closed configuration the collapsible net has a first circumference at the upper lateral edge and a second circumference at the lower lateral edge, and the first circumference is greater than the second circumference.  Kurachi discloses an animal trap with an enclosure (14) with a pentagonal configuration (see Fig. 1A), and that the enclosure may be any practicable shape and need not be square or rectangular, although such shapes may be formed as desired and that the enclosure is preferably circular or oval with rounded interior corners to prevent the animals from gathering in a corner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of JP 56-141088 such that placing the flexible upper cord in circumferential tension to pull the flexible upper cord in a direction having an outwardly radial component, disposing the collapsible net in a pre-set configuration wherein at least circumferential portion of the collapsible net is held off the ground, or in the closed configuration the collapsible net has a first circumference at the upper lateral edge and a second circumference at the lower lateral edge, and the first circumference is greater than the second circumference in view of Kurachi in order to provide an alternative configuration for the net structure to prevent the animals from gathering in a corner or to provide a circular shape for the net structure which can be accommodated in the area of deployment where desired.  JP 56-141088 and Kurachi do not disclose baiting the trap.  Green and Irons disclose traps for snakes, wherein the trap (10 OR 100) is baited (B OR mouse placed inside 260).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of JP 56-141088 and Kurachi such that it comprises the step of baiting the trap in view of Green or Irons in order to provide an enticement within the confines of the trap that will increase the success rate in trapping of the snakes by providing a sought after food source of the snakes.
In regard to claim 10, JP 56-141088 and Kurachi disclose wherein the plurality of anchoring devices are disposed to maintain the trap opening centrally relative to the first circumference (circular enclosure taught by Kurachi) at the upper lateral edge (see Fig. 3 of JP 56-141088).
In regard to claim 12, JP 56-141088 and Kurachi disclose wherein the second circumference (circular enclosure taught by Kurachi) is in a range of 35-90% of the first circumference (circular enclosure taught by Kurachi; see Fig. 3 of JP 56-141088 wherein the second length is less than 90% but more than 35%).

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA